


Exhibit 10.35
 
KULICKE AND SOFFA INDUSTRIES, INC.
2009 EQUITY PLAN
Restricted Share Unit Award Agreement
 
This Restricted Share Unit Award Agreement (the “Agreement”) dated as of October
6, 2015 (the “Award Date”) is between Kulicke and Soffa Industries, Inc. (the
“Company”) and Jonathan Chou (the “Participant”) pursuant to the Kulicke and
Soffa Industries, Inc. 2009 Equity Plan (the “Plan”). Capitalized terms that are
not defined herein shall have the same meanings given to such terms in the Plan.


WHEREAS, the Committee has authorized the grant to the Participant of Restricted
Share Units in accordance with the provisions of the Plan, a copy of which is
attached hereto; and


WHEREAS, the Participant and the Company desire to enter into this Agreement to
evidence and confirm the grant of such Restricted Share Units on the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the legal sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:


1.
Grant of Restricted Share Units. The Company hereby grants to the Participant an
Award of 100,000 Restricted Share Units. Upon fulfillment of the requirements
set forth below, the Participant shall have the right to receive one share of
Common Stock of the Company (“Share”) for each earned Restricted Share Unit.
This grant is in all respects limited and conditioned as hereinafter provided,
and is subject in all respects to the terms and conditions of the Plan now in
effect and as it may be amended from time to time (but only to the extent that
such amendments apply to outstanding grants of Restricted Share Units). Such
terms and conditions are incorporated herein by reference, made a part hereof,
and shall control in the event of any conflict with any other terms of this
Agreement.



2.
Restricted Share Unit Vesting. Except as otherwise provided herein, provided
that the Participant remains in continuous service through the applicable
vesting date, the Participant shall vest in the Restricted Share Units granted
under this Agreement (as stated in Paragraph 1), as follows:



a.
If the Participant remains employed as the Chief Executive Officer of the
Company until the third anniversary of the Award Date, all of the Restricted
Share Units shall vest.



b.
If a person other than the Participant is employed as the Chief Executive
Officer of the Company prior to the third anniversary of the Award Date, then a
portion of the Restricted Share Units shall vest based on the number of whole or
partial months Participant served as Chief Executive Officer from the award date
to the effectiveness of the appointment of the new Chief Executive Officer. For
example, if the Participant serves as Chief Executive Officer for eight and one
half months, 9/36 of the Restricted Share Units granted under this Agreement
shall vest at the subsequent month end.



c.
50 percent of the Restricted Share Units that do not vest in accordance with
subparagraph (b) above, if any, shall vest on the third anniversary of the Award
Date.



Subject to Paragraph 4, any Restricted Shares Units that have not vested in
accordance with the foregoing vesting schedule shall be forfeited on the third
anniversary of the Award Date.


3.
Delivery of Shares upon Vesting. For each vested Restricted Share Unit, one
Share shall be delivered to the Participant as soon as administratively
practicable following the vesting date, but no later than the fifteenth day of
the third month following the end of the calendar year in which such vesting
date occurs.



4.
Termination of Service. Subject to the following paragraph, if the Participant
terminates employment with the Company and Related Corporations for any reason
(including death and Disability), all unvested Restricted Share Units at the
time of such termination of employment shall be forfeited.



In the event of (a) Participant’s involuntary termination without Cause or
termination due to death prior to the third anniversary of the Award Date, then,
as of the date of such termination, a number of Restricted Share Units shall
vest equal to (i) 100% of the




--------------------------------------------------------------------------------




Restricted Share Units that would have vested under Paragraph 2(b) upon the
appointment of a new Chief Executive Officer as of such termination date plus
(ii) 100% of the unvested Restricted Share Units that would have otherwise
vested thereafter under Paragraph 2(c) if Participant had remained employed
through the third anniversary of the Award Date; and (b) Participant’s
involuntary termination due to Disability prior to the third anniversary of the
Award Date, then, as of the date of such termination, a number of Restricted
Share Units shall vest equal to (i) 100% of the Restricted Share Units that
would have vested under Paragraph 2(b) upon the appointment of a new Chief
Executive Officer as of such termination date plus (ii) a pro-rata portion of
the unvested Restricted Share Units that would have otherwise vested thereafter
under Paragraph 2(b) if Participant had remained employed through the third
anniversary of the Award Date (based on the number of whole months worked during
the Post-Interim Period compared to the total number of months in such period).


5.
Adjustment in Capitalization. In the event any stock dividend, stock split, or
similar change in the capitalization of the Company affects the number of issued
Shares such that an adjustment is required in order to preserve, or to prevent
the enlargement of, the benefits or potential benefits intended to be made
available under this Award, then the number of Restricted Share Units shall be
proportionately adjusted as provided under the terms of the Plan. Unless the
Committee determines otherwise, the number of Restricted Share Units subject to
this Award shall always be a whole number.



6.
Certain Corporate Transactions. In the event of a corporate transaction (as, for
example, a merger, consolidation, acquisition of property or stock, separation,
reorganization, or liquidation), each outstanding Award shall be assumed by the
surviving or successor entity; provided, however, that in the event of a
proposed corporate transaction, the Committee may terminate all or a portion of
any outstanding Award, if it determines that such termination is in the best
interests of the Company.



If the Participant will, following the corporate transaction, be employed by or
otherwise providing services to an entity which is a surviving or acquiring
entity in such transaction or an affiliate of such an entity, the Committee may,
in lieu of the action described above with respect to outstanding Awards,
arrange to have such surviving or acquiring entity or affiliate grant to the
Participant a replacement award which, in the judgment of the Committee, is
substantially equivalent to the Award.


7.
Change in Control. Notwithstanding any other provisions of this Agreement, in
the event a Change in Control (as defined in the Plan) occurs and the surviving
or successor entity does not agree to assume the Restricted Share Unit Award,
Shares covered by the Restricted Share Unit Award not previously forfeited shall
become fully vested and such Shares shall be delivered to the Participant. If
the surviving or successor entity agrees to assume the outstanding Restricted
Share Unit Award and the Participant is terminated without Cause (as defined in
the Plan) prior to the twenty-four (24) month anniversary of the Change in
Control, then as of the date of such termination of employment, Shares covered
by the Restricted Share Unit Award not previously forfeited shall become fully
vested and such Shares shall be delivered to the Participant.



8.
Restrictions on Transfer. Restricted Share Units may not be sold, assigned,
hypothecated, pledged or otherwise transferred or encumbered in any manner
except by will or the laws of descent and distribution.



9.
Withholding of Taxes. The obligation of the Company to deliver Shares shall be
subject to applicable Federal, state and local tax withholding requirements. The
Committee may require the Participant to remit to the Company an amount
sufficient to satisfy the withholding requirements or may, in its discretion,
permit or require the Participant, subject to the provisions of the Plan and
withholding rules established by the Committee, to satisfy the withholding tax,
in whole or in part, by electing to have the Company withhold Shares (or by
returning previously acquired Shares to the Company). Such election must be made
in compliance with and subject to the withholding rules, and the Company may
limit the number of Shares withheld to satisfy the minimum tax withholding
requirements to the extent necessary to avoid adverse accounting consequences.



10.
No Rights as a Shareholder. Until Shares are issued, if at all, in satisfaction
of the Company’s obligations under this Award, in the time and manner specified
above, the Participant shall have no rights as a shareholder.



11.
No Right to Continued Employment. Neither the execution and delivery hereof nor
the granting of the Award shall constitute or be evidence of any agreement or
understanding, express or implied, on the part of the Company or any of its
Related Corporations to employ or continue the employment of the Participant for
any period.



12.
Governing Law. The Award and the legal relations between the parties shall be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania (without reference to the principles of conflicts of law).



13.
Signature in Counterpart. This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signature thereto and
hereto were upon the same instrument.







--------------------------------------------------------------------------------




14.
Binding Effect; Benefits. This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective successors and
permitted assigns. Nothing in this Agreement, express or implied, is intended or
shall be construed to give any person other than the Company or the Participant
or their respective successors or assigns any legal or equitable right, remedy
or claim under or in respect of any agreement or any provision contained herein.



15.
Amendment. This Agreement may not be altered, modified or amended except by a
written instrument signed by the Company and the Participant.



16.
Sections and Other Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.



IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the
Participant has executed this Agreement in duplicate as of the day and year
first above written.


KULICKE AND SOFFA INDUSTRIES, INC.


By:____________________________________
Name:    Lester Wong
Title: Senior Vice President, Legal Affairs and General Counsel






By:____________________________________
Participant






















